AGL RESOURCES INC. AMENDED AND RESTATED OMNIBUS PERFORMANCE INCENTIVE PLAN PERFORMANCE INCENTIVE PLAN PERFORMANCE SHARE UNIT (PSU) AWARD AGREEMENT This Agreement between AGL Resources Inc. (the “Company”) and the Recipient sets forth the terms of the Performance Share Unit Award (the “Award”) granted under the above-named Plan. Capitalized terms used herein and not otherwise defined shall have the meaning assigned to such terms in the Plan. Name of Recipient:Date of Award: Performance Award: Performance Measurement Period: through Performance Measurement: The performance measure for this Award relates to the Company’s Relative Total Shareholder Return (RTSR).For the purposes of this Award, performance is specifically measured relative to a group of peer companies, known as the Proxy Peers, which are identified in Table One below.The Company’s ranked Total Shareholder Return (TSR) relative to the Proxy Peers (RTSR) determines the level of Performance Award that will be paid at the end of the Performance Measurement Period.TSR is calculated as follows: Pricebegin share price at the beginning of the period Priceend share price at the end of the period Dividendspaid plus reinvested total dividends for the period TSR (Price end - Pricebegin + Dividendspaid plus reinvested) / Pricebegin Performance Calculation: At the end of the Performance Measurement Period, the Award will vest and the units will be adjusted based upon the Company’s TSR ranking, relative to the Proxy Peer Group (RTSR) as shown in Table Two and the example below.If a peer company is dropped from the Proxy Peers during the Performance Measurement Period, the ranking will be relative to the remaining companies, and the associated award payment levels will be adjusted accordingly. Table One Table Two Proxy Peers RTSR Rank and Associated Award Payment Levels Company RTSR Rank Percentile Rank Award Payment Level 1 % 2 92
